internal_revenue_service department of the treasury index number washington dc person to contact telephone number i refer reply to cc dom p si br 1-plr-120037 -98 date dec legend - k d f f n i z l pr sec_1 pr sec_2 pr sec_3 pr sec_4 pr sec_5 prs6 m n o x q yx cc dom p sebr 1-plr-120037 -98 y buyer parent this responds to your letter dated date in which you requested a supplemental ruling to take into account a change in facts with respect to our letter_ruling issued to pr sec_2 dated date the ruling letter except as otherwise noted in the legend above all terms used in this letter have the same meaning as in the previous letter in the ruling letter we issued three rulings based on a series of transactions the ruling letter was based on the facts before us at the time the private_letter_ruling was issued included was the fact that family y and pr sec_2 would enter into the underwriting agreement with underwriter as the lead managing underwriter of spo pursuant to which family y and pr sec_2 would sell a substantial portion of the newco shares they received in sale1 exchange1 and exchange2 in an spo of the shares under the facts submitted you requested rulings concerning the tax treatment of power purchase agreements held by pr sec_3 and pr sec_4 your recent submission indicates that the conditions surrounding the proposed transaction necessitate a change in the facts described above you have represented that instead of the above-described transaction the following steps will occur in connection with the sale of the cogeneration business and pr sec_2 will enter into a separate agreement with buyer to sell slightly less than m of their respective x and y interests in pr sec_1 to buyer a wholly owned subsidiary of parent for cash and shares of parent sale1 x and pr sec_2 will enter into an agreement with buyer to sel n of their respective x and y partnership interests in pr sec_5 to buyer in exchange for cash sale2 y's and pr sec_2's interests remaining in prs following sale1 will be redeemed by pr sec_1 redemption1 in consideration of a distribution to and pr sec_2 of cash and pr sec_1's note receivable from prs6 cc dom p si br 1-plr-120037 the shareholders of z will cause m to be merged with and into z z will then redeem of each shareholder's z shares in exchange for a promissory note seller notes each z shareholder will then sell its remaining z shares to buyer or its designee for cash the seller notes will then be repaid in full on the first business_day after the closing of these transactions as a result of sale1 sale2 and redemption1 pr sec_2 will recognize significant gain based solely on the information submitted by the taxpayer with respect to this supplemental ruling_request and the information submitted with respect to the ruling letter we conclude that the change in facts as discussed above will not adversely affect ruling sec_1 and contained in the ruling letter accordingly under the additional facts submitted in your request for a supplemental ruling we rule as follows ppa1 and ppa2 are not unrealized_receivables for purposes of sec_751 and ppa1 and ppa2 are not inventory_items for purposes of sec_751 except as held immediately above no opinion is rendered regarding the federal_income_tax effects of any of the transactions described above under other provisions of ‘the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings specifically no opinion is rendered regarding the effect of the change_of facts on the other rulings issued in the ruling letter this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours iene knee dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries
